UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4944



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTWAIN LAMONT PAULINGS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:05-cr-00219)


Submitted:   April 27, 2007                   Decided:   May 8, 2007


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, LAW OFFICES OF RANDOLPH M. LEE, Charlotte, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Charlotte, North Carolina; Amy E. Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Antwain    Lamont    Paulings     appeals    from   his   115-month

sentence imposed after his guilty plea to possession of a firearm

by a convicted felon.      Paulings acknowledges that the Sentencing

Guidelines range of 95-115 months was properly calculated, but

asserts that his sentence was unreasonable because the district

court gave excessive weight to the Sentencing Guidelines range.

Paulings further argues that this court’s presumptively reasonable

standard   for   sentences     imposed   within   a     properly     calculated

Guidelines range conflicts with United States v. Booker, 543 U.S.

220 (2005).   See    United States v. Johnson, 445 F.3d 339, 341 (4th

Cir. 2006) (“sentence within the proper advisory Guidelines range

is presumptively reasonable.”).          We have carefully reviewed the

record and Paulings’ contentions and find that the sentence imposed

by the district court was reasonable. See United States v. Hughes,

401 F.3d 540, 546-47 (4th Cir. 2005) (noting that sentencing courts

should determine the sentence range under the Guidelines, consider

other statutory factors, and impose a reasonable sentence within

the statutory maximum).        Further, it is unnecessary to rely on

presumptive reasonableness because the district court sufficiently

articulated   its    reasons   for   imposing   the    sentence.       See   id.

Accordingly, we affirm Paulings’ sentence.             We dispense with oral

argument because the facts and legal contentions are adequately




                                     - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 3 -